DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16899059 filed on June 11th, 2020 in which claims 1-16 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 06/11/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4, 9-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nishimura et al. (JP Pub. Nº 2017-114050).

9.	Regarding independent claim 1: Nishimura et al. disclosed a thermal print head ([0052], line 2; also see Fig. 4, reference A1) comprising: 
 	a substrate ([0052], lines 2-3; also see Fig. 4, reference 1); 
 	a resistor layer supported by the substrate ([0052], line 4; also see Fig. 4, reference 4) and including a plurality of heat generating portions arranged in a main scanning direction ([0072], lines 2-3; also see Fig. 4, reference 41 and Fig. 5, references 41 arranged in a main scanning direction X); 
 	a wiring layer supported by the substrate and forming an energizing path to the plurality of heat generating portions ([0052], line 4; also see Fig. 4, reference 3); and 
 	an insulating layer interposed between the substrate and the resistor layer ([0052], lines 3-4; also see Fig. 4, reference 2), 
 	wherein the substrate has a cavity portion overlapping the plurality of heat generating portions when viewed in a thickness direction of the substrate ([0054], lines 3-5; also see Fig. 3, reference 15).



11.	Regarding claim 3: Nishimura et al. disclosed the thermal print head of Claim 2, wherein the substrate is made of Si ([0054], lines 1-3).

12.	Regarding claim 4: Nishimura et al. disclosed the thermal print head of Claim 1, wherein the substrate includes a main surface on which the insulating layer is formed (see Fig. 3, the lower flat surface where the opening 21 is located), and a convex portion protruding from the main surface and extending in the main scanning direction ([0054], line 4; also see Fig. 3, reference 13), and wherein the convex portion includes a top portion having the largest distance from the main surface ([0057], line 1; also see Fig. 3, reference 130), and at least one first inclined portion connected to the top portion in a sub- scanning direction and inclined with respect to the main surface ([0057], line 1; also see Fig. 3, reference 131).

13.	Regarding claim 9: Nishimura et al. disclosed the thermal print head of Claim 4, wherein a size of the cavity portion in the sub- scanning direction is smaller than sizes of the heat generating portions in the sub-scanning direction (Fig. 4 shows the cavity 15 smaller than the heat generating portion 41 in the sub-scanning direction Y).

14.	Regarding claim 10: Nishimura et al. disclosed the thermal print head of Claim 9, wherein the size of the cavity portion in the sub- scanning direction is smaller than a size of the top portion in the sub-scanning direction (Fig. 4 shows the cavity 15 smaller than a size of the top portion 130 in the sub-scanning direction Y).



16.	Regarding claim 12: Nishimura et al. disclosed the thermal print head of Claim 1, wherein a size of the cavity portion in a sub-scanning direction is smaller than sizes of the heat generating portions in the sub-scanning direction (Fig. 4 shows the cavity 15 smaller than the heat generating portion 41 in the sub-scanning direction Y).

17.	Regarding claim 13: Nishimura et al. disclosed the thermal print head of Claim 1, wherein a size of the cavity portion in a sub-scanning direction is the same as sizes of the heat generating portions in the sub-scanning direction (Fig. 3 shows the cavity 15 having substantially the same size as the heat generating portion 41 in the sub-scanning direction Y).

18.	Claim 16 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nishimura et al. (JP Pub. Nº 2017-114050).

19.	Regarding independent claim 16: Nishimura et al. disclosed a method of manufacturing a thermal print head, comprising: 
 	forming a plurality of holes recessed from a main surface (see Figs 3 and 5, each of the holes 15 corresponding to respective resistor portions 41 in the main scanning direction X) in a substrate material ([0052], lines 2-3; also see Fig. 4, reference 1) made of a single crystal semiconductor ([0054], line 1; also see Fig. 4 which shows the substrate 1 as a single crystal semiconductor); 
 	forming a cavity portion in the substrate material (see Fig. 3, each of the cavities 15); 

 	forming a resistor layer on the insulating layer ([0052], line 4; also see Fig. 4, reference 4); and 
forming a wiring layer on the resistor layer ([0052], line 4; also see Fig. 4, reference 3), 
 	wherein the forming the cavity portion includes: 
 	 	connecting bottom portions of the plurality of holes (see Figs. 4 and 5); and 
 	 	closing opening portions of the plurality of holes ([0064], line 1; also see Fig. 4, the substrate 16 is used for closing the cavities 15), and 
 	wherein a plurality of heat generating portions, which are portions of the resistor layer exposed from the wiring layer and are arranged in a main scanning direction (see Fig. 5, each of the heat generating portions 41 arranged in the X direction), and the cavity portion overlap with each other when viewed in a thickness direction of the substrate material ([0054], lines 3-5; also see Fig. 3, the cavities 15 overlapping the heat generating portions 41 in the Z direction).

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



22.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP Pub. Nº 2017-114050), in view of Shirakawa et al. (US Pub. Nº 2002/0158959).

23.	Regarding claim 5: Nishimura et al. disclosed the thermal print head of Claim 4, wherein the heat generating portions are formed on at least a part of the top portion in the sub-scanning direction (see Fig. 4, reference 41).
 	Nishimura et al. are silent about the heat generating portions being formed on at least a part of the at least one first inclined portion in the sub-scanning direction across boundaries between the top portion and 26the at least one first inclined portion.
 	Shirakawa et al. disclosed a thermal head (see Fig. 1), wherein heat generating portions (Fig. 1, the portion of the resistor layer 16 disposed between the electrodes 17a and 17b) are formed on at least a part of a top portion in the sub-scanning direction and on at least a part of at least one first inclined portion in the sub-scanning direction across boundaries between the top portion and 26the at least one first inclined portion (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shirakawa et al. with those of Nishimura et al. by selecting the appropriate shape for the convex portion of the thermal head in order to achieve a desired print resolution.

24.	Regarding claim 6: The combination of Nishimura et al. and Shirakawa et al. disclosed the thermal print head of Claim 5, wherein the at least one first inclined portion includes a pair of first inclined portions located on both sides in the sub-scanning direction with the top portion 

25.	Regarding claim 7: The combination of Nishimura et al. and Shirakawa et al. disclosed the thermal print head of Claim 6, wherein the convex portion includes a pair of second inclined portions located on both sides in the sub-scanning direction with the pair of first inclined portions interposed between the pair of second inclined portions (Shirakawa et al. Fig. 1, the second inclined portions pair (connected between the first inclined portions and the lower flat surface of the substrate 11) and located on both sides in the sub-scanning direction with the first inclined portions interposed in-between).

26.	Regarding claim 8: The combination of Nishimura et al. and Shirakawa et al. disclosed the thermal print head of Claim 7, wherein the heat generating portions are further formed on at least a part of the pair of second inclined portions in the sub-scanning direction across boundaries between the pair of first inclined portions and the pair of second inclined portions (Shirakawa et al. Fig. 1 shows the heat generating portion overlapping the second inclined portions pair at least partially).

27.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP Pub. Nº 2017-114050), in view of Koyama et al. (US Pub. Nº 2009/0201355).

28.	Regarding claim 14: Nishimura et al. disclosed the thermal print head of Claim 1.
 	Nishimura et al. are silent about further comprising a reflective layer that is located opposite the plurality of heat generating portions with respect to the insulating layer, overlaps 
 	Koyama et al. disclosed a thermal print head (Fig. 6, reference 10) comprising a reflective layer (Fig. 6, reference 21) that is located opposite the plurality of heat generating portions (Fig. 6, the portion of the resistor layer 12 located between the electrodes 13a and 13b) with respect to an insulating layer (Fig. 6, reference 22), overlaps the plurality of heat generating portions when viewed in a thickness direction of the plurality of heat generating portions (see Fig. 6), and has a thermal reflectance higher than that of the insulating layer ([0055], lines 4-11; all the metal enumerated have a higher thermal reflectance than the silicon nitride insulating layer 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koyama et al. with those of Nishimura et al. by providing a reflective layer between the substrate and the insulating layer in order to prevent micro cracks in the insulating layer 20 as disclosed by Koyama et al. in paragraph [0021].

29.	Regarding claim 15: The combination of Nishimura et al. and Koyama et al. disclosed the thermal print head of Claim 14, wherein the reflective layer contains Cu (Koyama et al. [0059], lines 4-6; disclosed using aluminum, gold or copper interchangeably).

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
32.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
33.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853